




Exhibit 10.3


AMENDMENT NO. 8 TO LEASE


THIS AMENDMENT NO. 8 TO LEASE (the “Eighth Amendment”) is made and entered into
as of the 21st day of March, 2005 between Landlord and Tenant named below.
 

  LANDLORD:  Long Wharf Drive, LLC      310 Orange Street      New Haven, CT
06510          TENANT:  DSL.net, Inc.      545 Long Wharf Drive      New Haven,
CT 06511          BUILDING:  545 Long Wharf Drive     
New Haven, CT 06511 



WHEREAS, Landlord and Tenant executed a lease dated as of February 5, 1999, as
amended by that certain Amendment No. 1 to Lease dated as of June 9, 1999 (the
“First Amendment”), that certain Amendment No. 2 to Lease dated as of November
9, 1999, that certain Amendment No. 3 to Lease dated as of January 20, 2000,
that certain Amendment No. 4 to Lease dated as of February 8, 2000, that certain
Amendment No. 5 to Lease dated as of November 12, 2001, that certain Amendment
No. 6 of Lease dated as of April 22, 2002, and that certain Amendment No. 7 to
Lease dated as of December 4th, 2002 (collectively, the “Lease”) for 12,078
square feet of space on the Fifth Floor (the “Premises”);


WHEREAS, pursuant to the terms and conditions of the First Amendment, the Tenant
leased from Landlord additional space located on the fifth floor of the Building
containing 19,422 rentable square feet for a total of 31,500 rentable square
feet on the fifth floor (the “Fifth Floor Space”);


WHEREAS, for the purposes of this Eighth Amendment, the term “Premises” shall be
equivalent to 31,500 rentable square feet on the Fifth Floor, and shall not
include the Sixth Floor Space.


WHEREAS, by this Eighth Amendment, Tenant wishes to extend the term of the Lease
with regard to the Fifth Floor Space only; and


WHEREAS, Landlord and Tenant wish to execute an amendment of the Lease stating,
among other things, the new term and base rent for the Fifth Floor Space.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby agree
that the Lease is amended as follows:

 
1. All capitalized terms used in this Eighth Amendment, but not defined herein,
shall have the same meanings ascribed thereto in the Lease.


2. The Term of the Lease is hereby extended for the period beginning June 1,
2005 and expiring May 31, 2006 (the “Extension Term”).


3. Tenant shall pay Rent during the Extension Term based upon Twenty-Seven and
50/100 Dollars ($27.50) per rentable square foot per annum and 31,500 rentable
square feet as follows: Base Rent of Five Hundred Fifty-Two Thousand Eight
Hundred Thirty-One and 30/100 Dollars
 

--------------------------------------------------------------------------------


 
($552,831.30) per annum, payable in equal monthly installments of Forty-Six
Thousand Sixty-Nine and 27/100 Dollars ($46,069.27), and Additional Rent of
Three Hundred Thirteen Thousand Four Hundred Eighteen and 70/100 Dollars
($313,418.70) per annum, payable in equal monthly installments of Twenty-Six
Thousand One Hundred Eighteen and 23/ 100 Dollars ($26,118.23).


4. For the duration of the Extension Term, Tenant shall, at no additional costs
to Tenant, be entitled to 2.67 unreserved parking spaces for every 1,000
rentable square feet of Fifth Floor Space in the parking facility located on the
Property. Tenant shall pay Seventy-Five and No/100 Dollars ($75.00) per parking
space per month for any additional parking spaces.


5. Each party represents to the other that it has not dealt with any broker,
agent of other intermediary, other than Sentry Commercial Real Estate, who is or
may be entitled to be paid a broker commission or finder’s fee in connection
with this Eighth Amendment. Each party agrees to indemnify the other and hold it
harmless from all liabilities arising from breach of the representations stated
in this Paragraph 5. The representations and obligations contained in this
Paragraph 5 shall survive the termination of the Lease. Landlord shall be solely
responsible for payment of real estate brokerage commissions to Sentry
Commercial Real Estate based on 2.5% of Base Rent of the Extension Term.


6. Any provisions or exhibits in the Lease purporting to give Tenant any right
to extend or renew or extend the term of the Lease with regard to the Fifth
Floor Space are hereby void and of no force or effect.


7. Submission of this Sublease by Landlord or Landlord's agent, or their
respective agents or representatives, to Tenant for examination and/or execution
shall not in any manner bind Landlord; and Landlord shall have no obligations
under this Sublease unless and until this Sublease is fully executed and
delivered by both Landlord and Tenant; provided, however, the execution and
delivery by Tenant of this Sublease to Landlord or Landlord's agent, or their
respective agents or representatives, shall constitute an irrevocable offer by
Tenant to lease the Premises on the terms and conditions herein contained, which
offer may not be revoked for thirty (30) days after such delivery.


8. Except as modified by this Eighth Amendment, the terms and provisions of the
Lease are hereby confirmed and ratified, and that instrument shall remain in
full force and effect as modified herein.


ii


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have signed this Eighth Amendment as of
the day and year first above written.


LANDLORD:


Long Wharf Drive, LLC




By: /s/ Rolando Arredondo 
Name: Rolando Arredondo
Its: Reg. Manager


TENANT:


DSL.net, Inc.




By: /s/ Robert Kalina  
Name: Robert Kalina
Its: Vice President - Business Operations







iii
 
 